Citation Nr: 1749796	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-44 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2008 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This matter was previously before the Board in September 2011 and July 2012 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above in the Introduction, this case was previously before the Board in July 2012 when it was remanded for additional development, to include providing the Veteran adequate notice for his claim of entitlement to TDIU.  Such notice was provided to the Veteran in December 2012, and included instructions that if he believed he qualified for TDIU, he should complete, sign and return the enclosed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); the form was never completed and submitted to VA.  Significantly, almost 5 years have passed since the Veteran was provided a VA Form 21-8940, and the Veteran's employment history during that period is unclear.  The Veteran should be provided another VA Form 21-8940, and he is instructed that such should be returned to VA.  The RO should advise him that failure to do so will result in the denial of his claim.  See 38 C.F.R. § 3.158(a); see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  
In addition, the Veteran was last afforded VA examinations in June 2014 regarding his claim for TDIU.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his service-connected disabilities (TDIU).  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he must complete and return an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, identifying his previous employment since 2012, and when he was last gainfully employed.  The Veteran should also be notified that under 38 C.F.R. § 3.158(a) his claim for TDIU will be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940.    
2. After the above development, the RO should contact the Veteran's last identified employer and request that the employer complete and return an enclosed VA Form 21-4192.  
3. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  In particular, the RO should associate with the claims file outstanding VA treatment records dated since January 2011.  Any negative responses should be in writing and associated with the claims file.  
4. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of each of his service-connected disabilities.  All appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions, should be set forth in the examination report(s).  
5. Then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provided the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

